Citation Nr: 1641231	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-31 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability manifested by blurred vision.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Entitlement to service connection for blackened skin and vasculitis. 

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for residuals of exposure to radiation.

6.  Entitlement to service connection for a disability manifested by memory loss.

7.  Entitlement to service connection for a disability manifested by stress.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1954 to January 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2011 statement, the Veteran requested that his wife be appointed as his legal custodian over his VA benefits.  The issue of assignment of a fiduciary has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to radiation during service when he observed the explosion of an atomic bomb in Las Vegas, Nevada.  

During his September 2016 videoconference hearing, the Veteran described an incident in which he was approximately a mile away from nuclear testing.  He explained that he waited in a trench for about half an hour and walked through the detonation site thereafter.

The  claims file includes a radiation exposure record form DD 1141 which notes that the Veteran attended an atomic detonation on March 23, 1955 at Camp Desert Rock, Las Vegas and received 30 milliroentgens of radiation exposure.  

The Veteran contends that this exposure resulted in his claimed disorders.  As such determinations require medical expertise, the Board may not render such a medical determination, and a VA examination is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159

Further, the Veteran's service personnel records are not associated with the claims file.  These records may have pertinent information regarding the Veteran's exposure to radiation and/or any hazardous chemicals and should be obtained and associated with the claims file.  

Finally, during the Veteran's September 2016 videoconference hearing, the Veteran's spouse indicated that the Veteran received treatment at the VA medical center in Houston, Texas.  Treatment records from that facility are not of record.  Upon remand, the AOJ should obtain any and all VA treatment records from the Houston, Texas VA Medical Center (VAMC), and any other medical facility identified by the Veteran.  See 38 C.F.R. § 3.159 (2015).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete personnel file.  All efforts to obtain these records should be memorialized in the claims file. 

2.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Afford the Veteran the appropriate VA examination(s) to determine the nature and extent of any diagnosed vision, leg, skin, vascular, memory or stress disorder as well as any additional residuals of exposure to radiation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner (s) for review in connection with the examination(s). 

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's vision, leg, skin, vascular, memory or stress disabilities, as well as any additional residuals of exposure to radiation, are related to service. 

The examiner should address the September 2016 radiation exposure record demonstrating exposure to 30 milliroentgens of radiation.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Thereafter, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




